Citation Nr: 1742606	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-12 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to higher initial evaluations for intervertebral disc syndrome with degenerative changes of the cervical spine, rated as 10 percent disabling prior to July 14, 2010, and as 20 percent disabling since July 14, 2010.
 
2.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis.

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee instability.
 
4.  Entitlement to higher evaluations for left shoulder subluxation with osteoarthritis, rated as 10 percent disabling prior to July 14, 2010, and as 20 percent disabling since July 14, 2010.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to July 1991, and from January 1997 to October 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The March 2007 rating decision granted service connection for intervertebral disc syndrome with degenerative changes of the cervical spine, and assigned a 10 percent initial rating, effective from December 18, 2006, and denied an evaluation in excess of 10 percent for chronic left shoulder subluxation.  The September 2008 rating decision granted service connection for right knee degenerative arthritis, and assigned a 10 percent initial rating, effective from February 19, 2008.  During the pendency of the appeal, an August 2010 rating decision assigned a 20 percent staged initial evaluation for the service-connected cervical spine disability, and a 20 percent staged evaluation for the service-connected left shoulder disability, each effective July 14, 2010.  The August 2010 rating decision also granted separate service connection for right knee instability, and assigned a 10 percent initial rating, effective from July 14, 2010.

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  The Board issued a decision in September 2011.  The portion of the September 2011 Board decision that denied the claims of: (1) entitlement to an initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 10 percent prior to July 14, 2010; (2) entitlement to an initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 20 percent from July 14, 2010; (3) entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis; (4) entitlement to an evaluation for left shoulder subluxation with osteoarthritis, in excess of 10 percent prior to July 14, 2010; and (5) entitlement to an evaluation for left shoulder subluxation with osteoarthritis, in excess of 20 percent from July 14, 2010, was vacated in a June 2014 Board decision.

The issue of entitlement to an initial evaluation in excess of 10 percent for right knee instability was remanded by the Board in September 2011, and was subsequently denied in an August 2012 Board decision.  The August 2012 Board decision also remanded the issue of entitlement to a TDIU to the RO for additional development.  A March 2015 Board decision vacated that portion of the August 2012 Board decision which denied an initial evaluation in excess of 10 percent for right knee instability. 

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

These issues were most recently remanded by the Board in March 2015 in order to clarify the Veteran's current representative, request the Veteran's Social Security disability benefits records, and obtain and associate with the claims file any updated records from the VA Medical Center in Durham, North Carolina.  The Veteran submitted a new VA Form 21-22 to clarify his representation in March 2015, additional VA treatment records were associated with the claim file in May 2015 and July 2015, and the Veteran's Social Security Administration (SSA) records were associated with the claim file in May 2015 and July 2015.  As such, the Board finds that there has been substantial compliance with the orders of its March 2015 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of entitlement to higher evaluations for left shoulder subluxation with osteoarthritis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 14, 2010, the Veteran's service-connected cervical spine disability was manifested by forward flexion, at worst, limited to 40 degrees (limited by an additional 5 degrees after repetitive use); a combined range of motion, at worst, limited to 300 degrees; with no evidence of ankylosis or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Since July 14, 2010, the Veteran's service-connected cervical spine disability was manifested by forward flexion, at worst, limited to 34 degrees; with no evidence of ankylosis.

3.  The Veteran's right knee disability is manifested by extensive osteoarthritis, limitation of flexion at no worse than 60 degrees, limitation of extension at no worse than 20 degrees, and no evidence of ankylosis or impairment of the tibia and fibula.  

4.  The Veteran's right knee disability is manifested by slight lateral instability.

5.  The Veteran's right knee disability is manifested by dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  


CONCLUSIONS OF LAW

1.  Prior to July 14, 2010, the criteria for an initial evaluation in excess of 10 percent for intervertebral disc syndrome with degenerative changes of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2016).

2.  Since July 14, 2010, the criteria for an initial evaluation in excess of 20 percent for intervertebral disc syndrome with degenerative changes of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2016).

3.  The criteria for an initial evaluation of 30 percent, but no higher, for right knee limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40. 4.45, 4.71a, Diagnostic Codes 5010, 5261 (2016).

4.  The criteria for an initial evaluation in excess of 10 percent for right knee instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40. 4.45, 4.71a, Diagnostic Code 5257 (2016).

5.  The criteria for a separate initial evaluation of 20 percent, but no higher, for right knee dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40. 4.45, 4.71a, Diagnostic Code 5258 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Veteran's filing of a notice of disagreement as to the initial ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21   (Fed. Cir. 2010).  There is no indication of any outstanding medical evidence pertinent to the issues decided herein.  VA examinations were conducted in March 2007, December 2009, July 2010, and March 2014; neither the Veteran nor his representative have argued, and the record does not reflect, that these examinations are inadequate for rating purposes with respect to the issues decided herein.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In December 2014, the Veteran testified at a Board videoconference hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned Veterans Law Judge (VLJ) identified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

All the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 


II.  Increased Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage of inflection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part of which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2016).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); c.f. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Mitchell, 25 Vet. App. at 37-38.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Intervertebral Disc Syndrome with Degenerative Changes of the Cervical Spine

The Veteran seeks entitlement to higher initial evaluations for intervertebral disc syndrome with degenerative changes of the cervical spine, rated as 10 percent disabling prior to July 14, 2010, and as 20 percent disabling since July 14, 2010, under Diagnostic Code 5243 (intervertebral disc syndrome).  In addition, the Board notes that the Veteran has been assigned a separate 30 percent evaluation under Diagnostic Code 8513 (paralysis of all radicular groups) for service-connected peripheral neuropathy of the left upper, middle, and lower radicular groups associated with intervertebral disc syndrome with degenerative changes of the cervical spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine in evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Thus, pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more.

The criteria for a 20 percent rating are forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria for a 30 percent rating are forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Diagnostic Code 5243 pertains to intervertebral disc syndrome.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months ; a 20 percent evaluation is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Here, the Veteran was provided with a VA examination in March 2007, at which time he was diagnosed as having intervertebral disc syndrome with degenerative arthritis changes.  Objective examination revealed no evidence of radiating pain on movement and no evidence of muscle spasm.  Although there was tenderness when turning the head to the left, there was no ankylosis of the cervical spine.  Range of motion testing revealed flexion limited to 40 degrees; extension limited to 45 degrees; right lateral flexion limited to 45 degrees; left lateral flexion limited to 35 degrees, with pain at 30 degrees; right rotation limited to 80 degrees; and left rotation limited to 70 degrees, with pain at 60 degrees.  The examiner explained that joint function of the spine was additionally limited by an additional 5 degrees after repetitive use by pain, fatigue, weakness, and lack of endurance, with pain having the major functional impact.  Inspection of the spine revealed normal head position with symmetry in appearance, with symmetry of spinal motion and normal curvatures of the spine.  The Veteran reported that his spine condition did not cause incapacitation.  

The Veteran was again provided with a VA examination in December 2009, at which time he was diagnosed as having osteoarthritis of the cervical spine.  Upon examination of the cervical spine, there was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone, or atrophy of the limbs.  Moreover, there was no ankylosis of the cervical spine.  Range of motion testing revealed cervical spine flexion to 45 degrees; extension to 45 degrees; right lateral flexion to 45 degrees; left lateral flexion to 45 degrees; right rotation to 80 degrees; and left rotation to 80 degrees.  None of these ranges of motion were additionally limited by pain, and repetitive range of motion was possible without additional degree of limitation.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance, and there was symmetry of spinal motion with normal curves of the spine.  Vibratory sense, light touch, and position sense testing revealed no sensory deficits from C3-C8.  The upper extremities showed no signs of pathologic reflexes, and there were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.  The Veteran reported that his cervical spine disability had not resulted in any incapacitation during the past 12 months.  

The Veteran was provided with another VA examination in July 2010, at which time he was diagnosed as having degenerative disc disease and degenerative joint disease of the cervical spine with radiculopathy.  Subjectively, the Veteran described moderate, daily pain of the cervical spine which radiated into the left upper extremity.  The Veteran reported incapacitating episodes of spine disease for 6 days within the past 12 months, although no bedrest was ordered by a physician.  Objective examination of the Veteran revealed normal posture and head position, although he exhibited an antalgic gait.  Objective abnormalities of cervical sacrospinalis included spasm, guarding, pain with motion, and weakness.  However, there was no evidence of  muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed cervical spine flexion limited to 34 degrees; extension limited to 15 degrees; left lateral flexion limited to 15 degrees; right lateral flexion limited to 27 degrees; left lateral rotation limited to 48 degrees; and right lateral rotation limited to 60 degrees, with objective evidence of pain on active range of motion.  There was also objective evidence of pain following repetitive motion, as well as additional limitations after three repetitions of range of motion; specifically, following repetitive motion, left lateral flexion was limited to 10 degrees; right lateral flexion was limited to 20 degrees; and left lateral rotation was limited to 45 degrees.  Peripheral nerve reflex testing was normal, bilaterally.  Detailed motor examination revealed active movement against full resistance, with normal muscle tone and no evidence of muscle atrophy.  

The Veteran was most recently provided with a VA Neck (Cervical Spine) Conditions examination in March 2014, at which time he was diagnosed as having intervertebral disc syndrome, cervical degenerative joint disease, and cervical strain.  Subjectively, he reported muscle spasms in his neck and pain radiating into the left upper extremity with associated numbness and tingling down into the left hand.  Range of motion testing revealed forward flexion limited to 40 degrees, with painful motion at 40 degrees; extension limited to 10 degrees, with painful motion at 5 degrees; right lateral flexion limited to 30 degrees, with painful motion at 25 degrees; left lateral flexion to 30 degrees, with painful motion at 30 degrees; right lateral rotation limited to 40 degrees, with painful motion at 40 degrees; and left lateral rotation limited to 35 degrees, with painful motion at 35 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions, with no additional limitation in range of motion of the cervical spine following repetitive-use testing.  The Veteran exhibited functional loss and/or functional impairment of the cervical spine in the form of less movement than normal and pain on movement.  He also exhibited localized tenderness or pain to palpation for joints/soft tissue of the cervical spine; but although guarding or muscle spasm was present, they did not result in abnormal gait or spinal contour.   Muscle strength testing was normal in the bilateral upper extremities, except for in the left wrist's flexion and extension, which only displayed active movement against some resistance.  There was no evidence of muscle atrophy or ankylosis.  Reflex examination was normal, while sensory examination revealed decreased sensation to light touch (dermatomes) testing in the left upper extremity.  Moderate paresthesias and/or dysesthesias as well as numbness were also noted in the left upper extremity.  Although the Veteran was diagnosed as having intervertebral disc syndrome of the cervical spine, he did not have any incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  

Based on the evidence described above, the Board finds that the Veteran's cervical spine disability does not warrant higher ratings than the currently-assigned evaluations at any time during the period of the claim.  With respect to the period prior to July 14, 2010, the Veteran's cervical spine disability does not warrant a disability rating higher than 10 percent.  The forward flexion of his cervical spine was, at worst, limited to 40 degrees (limited by an additional 5 degrees after repetitive use) during this period.  The combined range of motion of his cervical spine was, at worst, 300 degrees during this period.  There was no evidence of 
muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis, nor was there evidence of ankylosis, during this period.  As such, the Veteran's symptomatology does not warrant an evaluation in excess of 10 percent prior to July 14, 2010, under the General Rating Formula for Diseases and Injuries of the Spine.  Additionally, there was no evidence of incapacitating episodes during this period to warrant an evaluation in excess of 10 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Similarly, with respect to the period since July 14, 2010, the Veteran's cervical spine disability does not warrant a disability rating higher than 20 percent.  The forward flexion of his cervical spine was, at worst, limited to 34 degrees during this period.  Although the Veteran's disability has been productive of painful and limited cervical spine motion, the cervical spine has not been ankylosed.  There is no objective evidence indicating that he does not retain some motion of his neck.  Moreover, there is no indication the disability has resulted in difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Thus, there is no basis to assign a higher rating under the General Rating Formula.  Further, there was no evidence of incapacitating episodes during this period to warrant an evaluation in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.    

The Board has also considered whether the Veteran's cervical spine disability resulted in a level of functional loss greater than that already contemplated by the current ratings assigned to the periods on appeal.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  The VA examination results showed the Veteran had functional impairment which sometimes resulted in additional loss in range of motion after repetitive use.  However, these diminished ranges of motion were considered in contemplating the currently-assigned levels of disability.  As such, the Board finds the disability ratings currently assigned contemplate the level of functional loss experienced by the Veteran as it is based on a complete review of the clinical evidence and the Veteran's lay statements during the pendency of the appeal.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.

The Board also notes that the Veteran has been diagnosed as having "moderate" radiculopathy of the left upper extremity associated with his cervical spine disability.  As mentioned above, he has been assigned a separate 30 percent evaluation under Diagnostic Code 8513 (paralysis of all radicular groups) for service-connected peripheral neuropathy of the left upper, middle, and lower radicular groups associated with intervertebral disc syndrome with degenerative changes of the cervical spine.  Under Diagnostic Code 8513, a disability evaluation in excess of 30 percent would not be warranted for the Veteran's left (minor) upper extremity unless there was "severe" incomplete paralysis of the radicular nerve group.  As such, a higher evaluation for peripheral neuropathy of the left upper extremity is not in order.  

In sum, the evidence reflects that higher evaluations for the Veteran's cervical spine disability and associated symptomatology are not warranted throughout the rating period.  As the weight of the evidence is against the claim for ratings in excess of those already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Knee Degenerative Arthritis & Instability

The Veteran also seeks higher disability evaluations for his service-connected right knee degenerative arthritis and his service-connected right knee instability.  His right knee degenerative arthritis is rated as 10 percent disabling under Diagnostic Code 5010 (arthritis due to trauma), while his right knee instability is rated 10 percent disabling under Diagnostic Code 5257 (other impairment of the knee).

Diagnostic Code 5010 concerns arthritis due to trauma; it requires establishment by X-ray evidence. Diagnostic Code 5010 is to be rated the same as DC 5003.  Under DC 5003, degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  However, in the absence of limitation of motion, the disability is to be rated as 10 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups; and as 20 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Disability ratings under Diagnostic Code 5003 is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints. 38 C.F.R. § 4.45.

The normal range of motion of the knee is from zero degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, pertaining to limitation of leg flexion, a noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, pertaining to limitation of leg extension, a noncompensable evaluation is assigned where extension is limited to 5 degrees. A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Symptomatic removal of the semilunar cartilage is assigned a maximum 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Disabilities involving cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint are assigned a maximum 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating. VA's General Counsel further explained that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel has additionally held that separate ratings may also be assigned for limitation of knee extension and flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59, 990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.  

Here, the Veteran was provided with a VA joints examination in July 2008, at which time he was diagnosed as having degenerative arthritis of the right knee.  Subjectively, the Veteran reported pain and soreness in the right knee which was worsened with weight bearing.  X-rays revealed degenerative arthritis of the right knee.  However, although range of motion was conducted for the left knee at this examination, range of motion findings were not provided for the right knee.  

The Veteran was again provided with a VA examination in December 2009, at which time he was diagnosed as having status post arthroscopic surgery for meniscus repair of the right knee with normal healed surgical scar and osteoarthritis.  Examination of the right knee tenderness and crepitus.   However, there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or  subluxation.  Moreover, there was no evidence of genu recurvatum, locking pain, or ankylosis.  Range of motion testing revealed right knee flexion to 140 degrees, with pain at 70 degrees; and extension to zero degrees, with pain at 16 degrees.  Neither range of motion was additionally limited by pain, and repetitive range of motion was possible without additional degree of limitation.  The right knee joint function was additionally limited by pain following repetitive use; however, joint function on the right was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral
meniscus stability test were all within normal limits for the right knee.  

The Veteran was provided with another VA examination in July 2010, at which time he was diagnosed as having moderately severe chondromalacia/osteoarthritis of the right knee.  Objective examination revealed evidence of bony joint enlargement, crepitus, grinding, tenderness, pain at rest, weakness, abnormal motion, and guarding of movement.  However, there was no evidence of clicks or snaps or instability.  Patellar abnormalities in the form of abnormal tracking and subpatellar tenderness were present.  X-rays revealed a meniscal injury especially on the medial aspect, and McMurray's testing for tears in the meniscus was positive; however, there was no evidence of locking, effusion, or dislocation of the meniscus, and the meniscus was not surgically absent.  Range of motion testing revealed right knee flexion to 88 degrees and extension to zero degrees, with no objective evidence of pain with active motion.  However, there was objective evidence of pain following repetitive motion, as well as additional limitations after three repetitions of range of motion; specifically, right knee flexion was limited to 78 degrees following repetitive motion.  There was no evidence of joint ankylosis in the right knee.  

The Veteran was provided with his most recent VA examination in March 2014, at which time he was diagnosed as having degenerative joint disease of the right knee with instability.  Subjectively, the Veteran reported chronic pain, stiffness, and limited range of motion.  He additionally reported that he used knee braces and was unable to climb steps or stand or walk for more than 10 minutes at a time due to worsened pain.  Range of motion testing revealed right knee flexion limited to 90 degrees, with painful motion at 60 degrees; and right knee extension to zero degrees, with painful motion at 20 degrees.  The Veteran was able to able to perform repetitive-use testing with 3 repetitions, with no additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  However, the Veteran did exhibit functional loss and/or functional impairment of the knee and lower leg in the form of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran also exhibited tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength testing revealed normal strength in the right knee.  Anterior instability (Lachman test), posterior instability (Posterior drawer test), and medial-lateral instability were found to be normal in the right knee.  There was no evidence or history of recurrent patellar subluxation/dislocation.  In addition, the Veteran was found to have a meniscal tear, frequent episodes of joint "locking," and frequent episodes of joint pain in the right knee, having underwent a right knee meniscectomy in 1985.  However, the Veteran never underwent total knee joint replacement.  

Based on the evidence described above, the Board finds that the Veteran is entitled to higher disability evaluations for his right knee symptomatology.  Significantly, the March 2014 VA examination indicated that the Veteran's right knee extension was limited to 20 degrees (considering functional impairment due to pain), which would warrant a 30 percent evaluation under Diagnostic Code 5261.  As traumatic arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, this 30 percent evaluation under Diagnostic Code 5261 would supersede the lower 10 percent evaluation assigned under Diagnostic Code 5010.  In addition, the evidence indicated that the Veteran experiences frequent episodes of joint "locking" and frequent episodes of joint pain in the right knee following a right knee meniscectomy in 1985, which would warrant a 20 percent evaluation under Diagnostic Code 5258.  

However, the Board finds that additional evaluations higher than these are not warranted for the Veteran's right knee symptomatology.  There is no evidence of right knee ankylosis which would warrant a higher rating under Diagnostic Code 5256.  There is no evidence of moderate subluxation or instability to warrant a higher rating under Diagnostic Code 5257.  There is no evidence of right knee flexion limited to 30 degrees to warrant a higher rating under Diagnostic Code 5260, and no evidence of right knee extension limited to 30 degrees to warrant a higher rating under Diagnostic Code 5261.  There is no evidence of impairment of the tibia and fibula to warrant a higher rating under Diagnostic Code 5262.  

The Board has also considered whether the Veteran's right knee disability resulted in a level of functional loss greater than that already contemplated by the increased ratings assigned to the periods on appeal.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  The VA examination results showed the Veteran had functional impairment which sometimes resulted in additional loss in range of motion after repetitive use.  However, these diminished ranges of motion were considered in contemplating the currently-assigned levels of disability.  As such, the Board finds the disability ratings currently assigned contemplate the level of functional loss experienced by the Veteran as it is based on a complete review of the clinical evidence and the Veteran's lay statements during the pendency of the appeal.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.

In sum, the evidence reflects that higher evaluations for the Veteran's right knee disability, other than the ones describes above, are not warranted throughout the rating period.  As the weight of the evidence is against the claim for ratings in excess of those already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Other Considerations

In reaching the above determinations, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his cervical spine disability and right knee disability.  Nevertheless, the Veteran has not been shown to have the requisite knowledge or expertise to be deemed competent to assess the level of disability pursuant to Diagnostic Code rating criteria.  The competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has also considered whether the Veteran's claims should be referred to the Director of the Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extraschedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's cervical spine disability and right knee disability are contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claims for extraschedular consideration is not in order.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 ( Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial evaluation in excess of 10 percent for intervertebral disc syndrome with degenerative changes of the cervical spine is denied for the period prior to July 14, 2010.

An initial evaluation in excess of 20 percent for intervertebral disc syndrome with degenerative changes of the cervical spine is denied for the period since July 14, 2010.

An initial evaluation of 30 percent, but no higher, for right knee degenerative arthritis manifested by right knee limitation of extension is granted.

An initial evaluation in excess of 10 percent for right knee instability is denied.

An initial evaluation of 20 percent, but no higher, for right knee dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, is granted.


REMAND

The Veteran also seeks entitlement to higher evaluations for left shoulder subluxation with osteoarthritis and entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.  

With respect to the issue of entitlement to higher evaluations for left shoulder subluxation with osteoarthritis, the Board emphasizes that the Veteran was provided 
with a VA examination in July 2010, at which time he was diagnosed as having moderately severe osteoarthritis and instability of the left shoulder.  Upon objective examination, there was evidence of recurrent shoulder dislocations as well as guarding of movement at the shoulder level.  However, the report of a subsequent March 2014 VA examination indicated that the Veteran had no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  These findings are at odds with each other, and the presence of recurrent shoulder dislocations and associated guarding of movement is significant because it would entitle the Veteran to a higher disability evaluation under Diagnostic Code 5202.  As the March 2014 VA examination report indicated that there was no history of recurrent dislocation without explaining the discrepancy in the previous July 2010 VA examination report which reported recurrent shoulder dislocations, the Board finds that the March 2014 VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  On remand, the Veteran should be provided with another VA examination to clarify the symptoms associated with his service-connected left shoulder disability.  

Additionally, the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to higher evaluations for left shoulder subluxation with osteoarthritis.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to a TDIU is "intertwined" with the issue of entitlement to higher evaluations for left shoulder subluxation with osteoarthritis because a decision on the latter claim may have an impact on the former claim.  Consequently, the claim of entitlement to a TDIU must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his service-connected left shoulder disability.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary to ascertain functional impairment must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.  Specifically, the examiner is asked to clarify whether the Veteran's service-connected left shoulder disability is manifested by dislocation (subluxation) of the glenohumeral (scapulohumeral) joint, as suggested in the July 2010 VA examination.

The examiner must review each of the prior VA examinations since March 2007, VA treatment records, and the Veteran's lay statements.  The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, then the examiner should explain why.

To the extent possible, the examiner should identify any symptoms and functional impairments due to the Veteran's left shoulder disability. 

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of the left shoulder on his employment.  The examiner must address whether it is at least as likely as not that, in light of the Veteran's education and occupational experience 
(and without considering his age), his service-connected disability has resulted in functional limitations that precluded all forms of substantially gainful employment.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.  

2.  After completing the above actions, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, then provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


